DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 5/06/2021, applicant(s) amended claims 1 – 8 and 14 – 18 and cancelled claims 12 and 13.  Claims 1- 8 and 14 – 18 are now pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 – 8 and 14 – 18 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 6, 8 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (U.S PreGrant Publication No. 2013/0135700 A1, hereinafter ‘Tamura’) in view of Nakamura (U.S PreGrant Publication No. 2013/0301067 A1, previously cited in an Office Action filed on 01/11/2021, hereinafter ‘Nakamura’).

With respect to claim 1, Tamura teaches an image processing apparatus (i.e., an image processing apparatus, abstract) comprising: a user interface (e.g., an operation unit 107, Fig. 3); a reader that reads the document sheet (e.g., reads an original, ¶0015); and a controller (e.g., an image processing unit 102, Fig. 3) or a circuit that performs an image process for reducing a show-through of the document sheet read by the reader (e.g., perform an image process for eliminating a show-through of the original read, ¶0050, ¶0059), wherein the controller or the circuit changes degree of reduction for reducing the show-through of the document sheet read by the reader (e.g., adjusts a degree of influence/contribution of a back-face image for eliminating the show-through of the original read, ¶0075, ¶0077, ¶0091, Fig. 4, Fig. 6); but fails to teach that said user interface is to receives a type of a content of a document sheet; and changes, based on at least the type of the content received by the user interface, the show-through of the document sheet read by the reader.
However, in the same field of endeavor of show-through, Nakamura teaches: a user interface that receives a type of a content of a document sheet (Nakamura: e.g., a screen configured to receives a paper type of an original, Fig. 15, ¶0106); and changes, based on at least the type of the content received by the user interface, the show-through of the document sheet read by the reader (e.g., according to the paper type, a show-through of the original will be reduced until no influence, ¶0104 - ¶0106, ¶0119).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Tamura as taught by Nakamura since Nakamura suggested in ¶0105 - ¶0106, ¶0119 and Fig. 15 that such modification of receiving (selecting) a type of a content of an original would specify and determine whether the type of paper to use has enough density to obtain a quality printed product.

With respect to claim 2, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, wherein the degree of the reduction by the controller or the circuit, in a case where text is received by the user interface as the type of the content of the document sheet, is larger than that in a case where a printing paper picture is received by the user interface as the type of the content of the document sheet (As interpretation: e.g., in a case when a text object (Fig. 5A) and graphic object (Fig. 5B/5C) are parameters set, but text object (upon inspection) appears to be darker, then degree of influence/contribution is/are adjusted (reduced), ¶0059 - ¶0061, ¶0068 - ¶0069, Fig. 6).

As interpretation: e.g., in a case when a text object (Fig. 5A) and graphic object (Fig. 5B/5C) are parameters set, but text object (upon inspection) appears to be darker, then degree of influence/contribution is/are adjusted (reduced), ¶0059 - ¶0061, ¶0068 - ¶0070, Fig. 6).

With respect to claim 4, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, wherein the degree of the reduction by the controller or the circuit, in a case where text is received by the user interface as the type of the content of the document sheet, is larger than that in a case where a mixture of text and a picture is received by the user interface as the type of the content of the document sheet (As interpretation: e.g., in a case when a text object (Fig. 5A) and graphic object (Fig. 5B/5C) are parameters set, but text object (upon inspection) appears to be darker, then degree of influence/contribution is/are adjusted (reduced), ¶0059 - ¶0061, ¶0068 - ¶0070, Fig. 6).

With respect to claim 5, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, wherein the user interface further receives information of the document sheet, wherein the degree of the reduction for reducing the show-through of the document sheet is changed by the controller or the circuit based on the type of the content of the document sheet received by the user interface and the information of the document sheet received by the user interface (e.g., depending of the parameters set (input received) via the operation unit 107, the degree of influence/contribution for show-through are adjusted based on the parameter set via the operation unit 107, Fig. 6); and Nakamura teaches the information is thickness of the document sheet (e.g., paper type or thickness, Fig. 15).

With respect to claim 6, Tamura in view of Nakamura teaches the image processing apparatus according to claim 5, wherein Nakamura teaches: wherein the degree of the reduction in a case where a first type is received by the user interface and the thickness of the document received by the user interface is a predetermined thickness or more is smaller than the degree of the reduction in a case where the first type is received by the user interface and the thickness of the document received by the user interface is less than the predetermined thickness (Nakamura: e.g., when a show-through occurs, then an inspection processing is performed by changing (setting) an inspection standard (e.g., a thickness of sheet such as fine paper or recycled paper in which are less that the coated paper), ¶0089, ¶0101, ¶0114 - ¶0115, Fig. 1;  based on the changed (set) thickness of sheet, correction or edit will be made by a user in order to reduce an influence of the show-through on the inspected product, ¶0005, ¶0073, ¶0084, ¶0090).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Tamura in view of Nakamura as taught by Nakamura since Nakamura suggested in ¶0005, ¶0073, ¶0084 and ¶0090 that such modification of receiving two type of thickness/size/width would compare which thickness/size/width shall be used in order to obtain a printing with desired quality by reducing an influence of show-through.

With respect to claim 8, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, wherein the controller or the circuit changes a correction amount for a RGB value to be added to an image of the document (e.g., color can be corrected or adjusted as desired by the user, ¶0037, ¶0047, ¶0050, ¶0055).

With respect to claim 14, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, wherein the reader reads an image on each side of a document while the document is conveyed once (e.g., duplex reading, ¶0031, ¶0036).

With respect to claim 15, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, further comprising a printer that prints an image corrected by the controller or the circuit (e.g., resultant images are printed out by a printer, displayed to a displaying unit, or transmitted to a network, ¶0047, ¶0087).  

With respect to claim 16, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, further comprising a communicator that transmits an image corrected by the controller or the circuit (e.g. transmitting edited scan data somewhere via network, ¶0087).

With respect to claim 17, this is a method claim corresponding to the apparatus claim 1. Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 18, Tamura notes that the invention may be realized through the execution by a CPU (e.g., a CPU 104, ¶0051) of instruction codes (e.g. programs, ¶0051) stored in a non-transitory computer readable storage medium (e.g., recorded in a storage medium (which may also be referred to more fully as a 'non-transitory, ¶0051, ¶0132). The further limitations are met by the teachings as previously discussed with respect to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Nakamura and further in view of Ikari (U.S PreGrant Publication No. 2015/0373227 A1, previously cited in the an Office Action dated 09/20/2020, hereinafter ‘Ikari’).

With respect to claim 7, Tamura in view of Nakamura teaches the image processing apparatus according to claim 1, but neither of them teaches: wherein the controller or the circuit calculates a variance value from a pixel value of a target pixel and pixel values of respective pixels around the target pixel of an image of the document sheet from the image of the document sheet, calculates an average pixel value of pixels having a same variance value for each variance value among pixels of the image, weights a difference between the pixel value of the target pixel and an average pixel value corresponding to a variance value of the target pixel, based on setting received by the user interface, adds the weighted difference to the pixel value of the target pixel, and thereby corrects the show-through of the document sheet.  
However, in the same field of endeavor, Ikari teaches: wherein the controller or the circuit calculates a variance value from a pixel value of a target pixel and pixel values of respective pixels around the target pixel of an image of the document sheet from the image of the document sheet, calculates an average pixel value of pixels having a same variance value for each variance value among pixels of the image, weights a difference between the pixel value of the target pixel and an average pixel value corresponding to a variance value of the target pixel, based on setting received by the user interface, adds the weighted difference to the pixel value of the target pixel, and thereby corrects the show-through of the document sheet (e.g., wherein calculate a variance value of a pixel in a target region, calculate an average value having same variance, and define a difference between calculated variance and calculated average value in order to correct a show-through of the document to be printed,  ¶0048 - ¶0053, ¶0068 - ¶0070, ¶0078, ¶0090).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674